Citation Nr: 0401760	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
body concussion related to a bomb blast.  

2.  Entitlement to service connection for hiatal hernia 
and gastroespagheal disease, including as due to post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral 
hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for vertigo.  

6.  Entitlement to service connection for bilateral light 
sensitivity.  

7.  Entitlement to service connection for PTSD.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


REMAND

The veteran contends that while he was in service he suffered 
a concussion of the body when a bomb exploded.  He served 
overseas for twenty two months during World War II.  The 
veteran's discharge reveals he participated in the campaigns 
in Normandy, Ardennes, Northern France, the Rhineland and 
Central Europe.  His occupational specialty in service was 
tractor mechanic.  At the time of his discharge he was 
serving with the 962nd Engineers Maintenance Company.  The 
awards and decorations that are listed on the veteran 
discharge are not associated with engagement in combat with 
the enemy.  

The veteran stated he was stationed very close to the front 
and was engaged in repairing vehicles which had broken down 
in combat.  He was exposed to bombing and cared for 
casualties.  He reported he participated in the D Day 
invasion and, on  one occasion, he was badly shaken up while 
sitting in a foxhole when a bomb went off and shook the area.  

As a result of his experiences in service the veteran 
contends he has developed the disabilities listed on the 
title page.  The veteran has submitted a psychological 
assessment performed in September 2001 which diagnosed PTSD 
related to the veteran's service in World War II.  

The RO attempted to obtain the veteran's service personnel 
records and was informed by National Personnel Records Center 
(NPRC) they had been lost in the fire.  The RO did not 
request verification of the veteran's claimed stressors from 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In this case there is some question as to 
whether to not the veteran was engaged in combat with the 
enemy.  In order to fully develop the record the RO should 
request copies of the unit history of the veteran's company 
of assignment in service.  

There are no service or post-service medical records dated 
proximate to service that reflect any of the disabilities at 
issue other than episodes of vertigo noted upon a VA 
examination in April 1947, which were associated with an in-
service episode of  heat stroke before the veteran went 
overseas.  There is no indication of an in-service bomb 
blast.  Since there are complaints of vertigo linked to 
service, however, the Board finds that there is a duty to 
provide the veteran with an examination and opinion 
addressing his claim of current vertigo linked to service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(2003).  As to the other issues, private medical 
records show relevant complaints and diagnoses in recent 
years and such has been linked to service but it is apparent 
that the opinions were based on history obtained from the 
veteran rather than a review of the historical record, which 
does not show relevant findings.  Nevertheless, the Board 
finds that, if it is determined that the veteran engaged in 
combat with the enemy during WW II or if additional medical 
records are received pursuant to this remand that show any of 
the other disabilities at issue (hearing loss, tinnitus 
bilateral light insensitivity, gastroespagheal disease, 
residuals of a body concussion relating to a bomb blast) were 
present proximate to service (versus the evidence now of 
record, which first shows them decades after service), the 
Board finds that the duty to assist requires appropriate 
examinations that include nexus opinions regarding these 
disabilities.  Id. 

The RO must also provide the veteran and his service 
organization the appropriate notice under the VCAA, to 
include what he must show to prevail in these claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on the claims.  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for PTSD, vertigo, hearing 
loss, tinnitus, bilateral light 
insensitivity, gastroespagheal disease, a 
hiatal hernia, or residuals of a body 
concussion relating to a bomb blast since 
service.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.  

3.  The RO should again ask the veteran 
to provide a statement describing his 
claimed stressors in service in 
sufficient detail as to dates, places, 
the names of organizations to which he 
was attached at the time of the event, 
the names of any individuals who 
witnessed the same events or could verify 
his presence, and his duty assignments.  
Upon receipt of his response, the RO is 
to undertake any and all further 
development action indicated by the 
evidence of record concerning the 
veteran's claim for service connection 
for PTSD.  This should include a request 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
records of the veteran's unit, with 
specific attention to any reference to 
participation in the D-Day invasion.  The 
RO should then make a determination 
whether or not the veteran was engaged in 
combat.  If not, they should make a 
determination if there is any credible 
supporting evidence that the veteran 
experienced the claimed stressors in 
service.  

4.  If and only if the requested 
development results in a finding the 
veteran was engaged in combat with the 
enemy or confirmation of a stressor, then 
the RO should schedule the veteran for a 
VA psychiatric or PTSD examination for 
the purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
provided by the RO may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is 
responsible for that conclusion.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims file and a copy of 
this REMAND should be made available to 
and reviewed by the examiner prior to the 
examination.

5.  The veteran should be afforded a VA 
examination to determine if he has 
vertigo related to any incident of 
service, to include a heat stroke.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's vertigo began during 
or is linked to any incident of service, 
to include heat stroke.  If the question 
is too speculative to answer, the 
examiner should so indicate.   

6.  If, and only if, the RO determines 
that the veteran engaged in combat with 
the enemy and/or additional treatment 
records are obtained that show any of the 
remaining disabilities at issue proximate 
to service, the veteran should be 
afforded the appropriate examinations to 
determine if these remaining disabilities 
at issue began during or as the result of 
any incident of service, to include the 
alleged bomb blast.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the veteran's 
vertigo, hearing loss, tinnitus, 
bilateral light insensitivity, 
gastroespagheal disease, a hiatal hernia, 
or claimed residuals of a body concussion 
relating to a bomb blast began during or 
is linked to any incident of service, to 
include the alleged bomb blast.  If any 
question is too speculative to answer, 
the examiner should so indicate.  The 
examiner should also opine whether it is 
at least as likely as not that the 
veteran's current gastroesphageal reflux 
disease and hiatal hernia were caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his PTSD.

7.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.  

8.  If any of the benefits requested on 
appeal are not granted, the RO should 
issue an SSOC, which must contain notice 
of all relevant action taken on the 
claim, to include a summary of all of the 
evidence added to the record since the 
November 2002 SOC and an adjudication on 
the merits.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




